

117 HR 1694 IH: Stop Militarizing Law Enforcement Act
U.S. House of Representatives
2021-03-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 1694IN THE HOUSE OF REPRESENTATIVESMarch 9, 2021Mr. Johnson of Georgia (for himself, Ms. Adams, Ms. Barragán, Ms. Bass, Mrs. Beatty, Mr. Beyer, Mr. Blumenauer, Mr. Brown, Mr. Cicilline, Ms. Clark of Massachusetts, Ms. Clarke of New York, Mr. Cohen, Mr. Connolly, Mr. DeFazio, Ms. DeGette, Mr. DeSaulnier, Ms. Eshoo, Mr. Espaillat, Mr. Evans, Mr. Foster, Mr. Gallego, Mr. García of Illinois, Ms. Garcia of Texas, Mr. Green of Texas, Mr. Grijalva, Mr. Hastings, Mrs. Hayes, Ms. Norton, Mr. Huffman, Ms. Jackson Lee, Ms. Jayapal, Ms. Kaptur, Mr. Khanna, Mr. Larsen of Washington, Mrs. Lawrence, Ms. Lee of California, Mr. Levin of Michigan, Mr. Lowenthal, Ms. Matsui, Mr. McClintock, Ms. McCollum, Mr. McGovern, Ms. Moore of Wisconsin, Mr. Moulton, Ms. Ocasio-Cortez, Ms. Omar, Mr. Payne, Ms. Pingree, Mr. Pocan, Ms. Porter, Ms. Pressley, Mr. Price of North Carolina, Mr. Raskin, Mr. Rush, Ms. Schakowsky, Mr. Schneider, Mr. Scott of Virginia, Mr. David Scott of Georgia, Ms. Sewell, Ms. Speier, Ms. Meng, Mr. Takano, Ms. Tlaib, Mr. Tonko, Mrs. Trahan, Mr. Veasey, Ms. Velázquez, Mrs. Watson Coleman, Mr. Welch, Ms. Bush, Mr. Jones, Mr. Bowman, Mr. Gomez, Mr. Torres of New York, Ms. Castor of Florida, and Mr. Carson) introduced the following bill; which was referred to the Committee on Armed ServicesA BILLTo amend title 10, United States Code, to direct the Secretary of Defense to make certain limitations on the transfer of personal property to Federal and State agencies, and for other purposes.1.Short titleThis Act may be cited as the Stop Militarizing Law Enforcement Act.2.FindingsCongress makes the following findings:(1)Under section 2576a of title 10, United States Code, the Department of Defense is authorized to provide excess property to local law enforcement agencies. The Defense Logistics Agency, administers such section by operating the Law Enforcement Support Office program.(2)New and used material, including mine-resistant ambush-protected vehicles and weapons determined by the Department of Defense to be military grade are transferred to Federal, Tribal, State, and local law enforcement agencies through the program.(3)As a result local law enforcement agencies, including police and sheriff’s departments, are acquiring this material for use in their normal operations.(4)As a result of the wars in Iraq and Afghanistan, military equipment purchased for, and used in, those wars has become excess property and has been made available for transfer to local and Federal law enforcement agencies.(5)In Fiscal Year 2017, $504,000,000 worth of property was transferred to law enforcement agencies.(6)More than $6,800,000,000 worth of weapons and equipment have been transferred to police organizations in all 50 States and four territories through the program.(7)In May 2012, the Defense Logistics Agency instituted a moratorium on weapons transfers through the program after reports of missing equipment and inappropriate weapons transfers.(8)Though the moratorium was widely publicized, it was lifted in October 2013 without adequate safeguards.(9)On January 16, 2015, President Barack Obama issued Executive Order 13688 to better coordinate and regulate the Federal transfer of military weapons and equipment to State, local, and Tribal law enforcement agencies.(10)In July, 2017, the Government Accountability Office reported that the program’s internal controls were inadequate to prevent fraudulent applicants’ access to the program.(11)On August 28, 2017, President Donald Trump rescinded Executive Order 13688 despite a July 2017 Government Accountability Office report finding deficiencies with the administration of the 1033 program.(12)As a result, Federal, State, and local law enforcement departments across the country are eligible again to acquire free military-grade weapons and equipment that could be used inappropriately during policing efforts in which people and taxpayers could be harmed.(13)The Department of Defense categorizes equipment eligible for transfer under the 1033 program as controlled and un-controlled equipment. Controlled equipment includes weapons, explosives such as flash-bang grenades, mine-resistant ambush-protected vehicles, long-range acoustic devices, aircraft capable of being modified to carry armament that are combat coded, and silencers, among other military grade items.3.Limitation on Department of Defense transfer of personal property to local law enforcement agencies(a)In generalSection 2576a of title 10, United States Code, is amended—(1)in subsection (a)—(A)in paragraph (1)(A), by striking counterdrug, counterterrorism, `disaster-related emergency preparedness, and border security activities and inserting counterterrorism; and(B)in paragraph (2), by striking , the Director of National Drug Control Policy,;(2)in subsection (b)—(A)in paragraph (5), by striking and at the end;(B)in paragraph (6), by striking the period and inserting a semicolon; and(C)by adding at the end the following new paragraphs:(7)the recipient submits to the Department of Defense a description of how the recipient expects to use the property;(8)the recipient certifies to the Department of Defense that if the recipient determines that the property is surplus to the needs of the recipient, the recipient will return the property to the Department of Defense;(9)with respect to a recipient that is not a Federal agency, the recipient certifies to the Department of Defense that the recipient notified the local community of the request for personal property under this section by—(A)publishing a notice of such request on a publicly accessible Internet website;(B)posting such notice at several prominent locations in the jurisdiction of the recipient; and(C)ensuring that such notices were available to the local community for a period of not less than 30 days; and(10)the recipient has received the approval of the city council or other local governing body to acquire the personal property sought under this section.;(3)by striking subsections (d) and (e);(4)by redesignating subsections (f) and (g) as subsections (o) and (p), respectively; and(5)by inserting after subsection (c) the following new subsections:(d)Annual certification accounting for transferred property(1)For each fiscal year, the Secretary shall submit to Congress certification in writing that each Federal or State agency to which the Secretary has transferred property under this section—(A)has provided to the Secretary documentation accounting for all controlled property, including arms and ammunition, that the Secretary has transferred to the agency, including any item described in subsection (f) so transferred before the date of the enactment of the Stop Militarizing Law Enforcement Act; and(B)with respect to a non-Federal agency, carried out each of paragraphs (5) through (8) of subsection (b).(2)If the Secretary cannot provide a certification under paragraph (1) for a Federal or State agency, the Secretary may not transfer additional property to that agency under this section.(e)Annual report on excess propertyBefore making any property available for transfer under this section, the Secretary shall annually submit to Congress a description of the property to be transferred together with a certification that the transfer of the property would not violate this section or any other provision of law.(f)Limitations on transfers(1)The Secretary may not transfer to Federal, Tribal, State, or local law enforcement agencies the following under this section:(A)Controlled firearms, ammunition, bayonets, grenade launchers, grenades (including stun and flash-bang), and explosives.(B)Controlled vehicles, highly mobile multi-wheeled vehicles, mine-resistant ambush-protected vehicles, trucks, truck dump, truck utility, and truck carryall.(C)Drones that are armored, weaponized, or both.(D)Controlled aircraft that—(i)are combat configured or combat coded; or(ii)have no established commercial flight application.(E)Silencers.(F)Long-range acoustic devices.(G)Items in the Federal Supply Class of banned items.(2)The Secretary may not require, as a condition of a transfer under this section, that a Federal or State agency demonstrate the use of any small arms or ammunition.(3)The limitations under this subsection shall also apply with respect to the transfer of previously transferred property of the Department of Defense from one Federal or State agency to another such agency.(4)(A)The Secretary may waive the applicability of paragraph (1) to a vehicle described in subparagraph (B) of such paragraph (other than a mine-resistant ambush-protected vehicle), if the Secretary determines that such a waiver is necessary for disaster or rescue purposes or for another purpose where life and public safety are at risk, as demonstrated by the proposed recipient of the vehicle.(B)If the Secretary issues a waiver under subparagraph (A), the Secretary shall—(i)submit to Congress notice of the waiver, and post such notice on a public Internet website of the Department, by not later than 30 days after the date on which the waiver is issued; and(ii)require, as a condition of the waiver, that the recipient of the vehicle for which the waiver is issued provides public notice of the waiver and the transfer, including the type of vehicle and the purpose for which it is transferred, in the jurisdiction where the recipient is located by not later than 30 days after the date on which the waiver is issued.(5)The Secretary may provide for an exemption to the limitation under subparagraph (D) of paragraph (1) in the case of parts for aircraft described in such subparagraph that are transferred as part of regular maintenance of aircraft in an existing fleet.(6)The Secretary shall require, as a condition of any transfer of property under this section, that the Federal or State agency that receives the property shall return the property to the Secretary if the agency—(A)is investigated by the Department of Justice for any violation of civil liberties; or(B)is otherwise found to have engaged in widespread abuses of civil liberties.(g)Conditions for extension of programNotwithstanding any other provision of law, amounts authorized to be appropriated or otherwise made available for any fiscal year may not be obligated or expended to carry out this section unless the Secretary submits to Congress certification that for the preceding fiscal year that—(1)each Federal or State agency that has received controlled property transferred under this section has—(A)demonstrated 100 percent accountability for all such property, in accordance with paragraph (2) or (3), as applicable; or(B)been suspended from the program pursuant to paragraph (4);(2)with respect to each non-Federal agency that has received controlled property under this section, the State coordinator responsible for each such agency has verified that the coordinator or an agent of the coordinator has conducted an in-person inventory of the property transferred to the agency and that 100 percent of such property was accounted for during the inventory or that the agency has been suspended from the program pursuant to paragraph (4);(3)with respect to each Federal agency that has received controlled property under this section, the Secretary of Defense or an agent of the Secretary has conducted an in-person inventory of the property transferred to the agency and that 100 percent of such property was accounted for during the inventory or that the agency has been suspended from the program pursuant to paragraph (4);(4)the eligibility of any agency that has received controlled property under this section for which 100 percent of the property was not accounted for during an inventory described in paragraph (1) or (2), as applicable, to receive any property transferred under this section has been suspended;(5)each State coordinator has certified, for each non-Federal agency located in the State for which the State coordinator is responsible that—(A)the agency has complied with all requirements under this section; or(B)the eligibility of the agency to receive property transferred under this section has been suspended; and(6)the Secretary of Defense has certified, for each Federal agency that has received property under this section that—(A)the agency has complied with all requirements under this section; or(B)the eligibility of the agency to receive property transferred under this section has been suspended.(h)Prohibition on ownership of controlled propertyA Federal or State agency that receives controlled property under this section may never take ownership of the property.(i)Notice to Congress of property downgradesNot later than 30 days before downgrading the classification of any item of personal property from controlled or Federal Supply Class, the Secretary shall submit to Congress notice of the proposed downgrade.(j)Notice to Congress of property cannibalizationBefore the Defense Logistics Agency authorizes the recipient of property transferred under this section to cannibalize the property, the Secretary shall submit to Congress notice of such authorization, including the name of the recipient requesting the authorization, the purpose of the proposed cannibalization, and the type of property proposed to be cannibalized.(k)Quarterly reports on use of controlled equipmentNot later than 30 days after the last day of a fiscal quarter, the Secretary shall submit to Congress a report on any uses of controlled property transferred under this section during that fiscal quarter.(l)Reports to CongressNot later than 30 days after the last day of a fiscal year, the Secretary shall submit to Congress a report on the following for the preceding fiscal year:(1)The percentage of equipment lost by recipients of property transferred under this section, including specific information about the type of property lost, the monetary value of such property, and the recipient that lost the property.(2)The transfer of any new (condition code A) property transferred under this section, including specific information about the type of property, the recipient of the property, the monetary value of each item of the property, and the total monetary value of all such property transferred during the fiscal year..(b)Effective dateThe amendments made by subsection (a) shall apply with respect to any transfer of property made after the date of the enactment of this Act.